Clifford F. Brown, J.,
concurring. The majority opinion attempts to distinguish Baird v. Loeffler (1982), 69 Ohio St. 2d 533 [23 O.O.3d 458], and Meros v. University Hospitals (1982), 70 Ohio St. 2d 143 [24 O.O.3d 244], finding that neither case involved an equal protection challenge. However, these two cases applied R.C. 2305.11(B) which is declared unconstitutional by today’s opinion with respect to litigants who are minors. The application of the section in these cases directly conflicts with the holding of the present case. In light of this direct conflict and to avoid future confusion of the Bench and Bar, Baird and Meros should be overruled.
R.C. 2305.11(B) should be declared unconstitutional for the additional reason that it denies the minor plaintiff due process of law under both the state and federal Constitutions. This conclusion is well-articulated by the *304Texas Supreme Court in Sax v. Votteler (1983), 648 S.W. 2d 661, which invalidated a similar provision pertaining to minors in the Texas Insurance Code.
In Sax, supra, at page 664, the court predicated unconstitutionality upon two separate due process provisions of the Texas Constitution. First, Section 13, Article I, in pertinent part provides:
“All courts shall be open, and every person for an injury done him, in his lands, goods, person or reputation, shall have remedy by due course of law.”
Second, Section 19, Article I, provides:
“No citizen of this state shall be deprived of life, liberty, property, privileges or immunities, or in any manner disenfranchised, except by the due course of the law of the land.”
Likewise, the Ohio Constitution contains similar due process provisions, Sections l1 and 162 of Article I, which require this court, too, to hold that R.C. 2305.11(B) is violative of due process.
In reaching its determination that due process was denied in Sax, the court at page 665 set forth an apt excerpt pertaining to due process from Lebohm v. Galveston (1955), 154 Tex. 192, 275 S.W. 2d 951, as follows: “Legislative action withdrawing common-law remedies for well established common-law causes of action for injuries to one’s ‘lands, goods, person or reputation’ is sustained only when it is reasonable in substituting other remedies, or when it is a reasonable exercise of the police power in the interest of the general welfare. Legislative action of this type is not sustained when it is arbitrary or unreasonable.”
In reasoning that the restriction on a child’s right to sue on a medical malpractice claim was arbitrary and unreasonable, and therefore a denial of due process, the Sax court reasoned that a child has no right to sue on her own unless the disability of minority has been removed. If the parents, guardian, or next friend of the child negligently fails to take action in the child’s behalf within the time provided by the statute, the child is precluded from asserting the cause of action. Furthermore, the child is precluded from suing her parents on account of their negligence because of the doctrine of parental immunity. To argue that parents will adequately protect the rights of children is neither reasonable nor realistic, since the parents themselves may be minors, ignorant, lethargic, or lack concern to bring a malpractice action within the time provided by statute. Id. at 666-667.
Patton and Koehler, JJ., concur in the foregoing concurring opinion.

 Section 1, Article I, right to freedom and protection of property, provides:
“All men are, by nature, free and independent, and have certain inalienable rights, among which are those of enjoying and defending life and liberty, acquiring, possessing, and protecting property, and seeking and obtaining happiness and safety.”


 Section 16, Article I, redress in courts, provides in part:
“All courts shall be open, and every person, for an injury done him in his land, goods, person, or reputation, shall have remedy by due course of law, and shall have justice administered without denial or delay.”